Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 and 13-20 in the reply filed on 12 November 2021 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5 December 2016. It is noted, however, that applicant has not filed a certified copy of the KR 10-2016-0164541 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but reference No. 3 (KR 10-2014-0051970) referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: The abstract of the disclosure does not appear to properly capture the essence of the claimed subject matter. See MPEP 608.01 (b). The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claims 1, 2, 3, 7, 13, 15 and 17 are objected to because of the following informalities:  
(A) In line 12 of claims 1 and 13, the asterisk should be replaced with a multiplication symbol;
(B) In line 2 of claim 2, a comma is required; 
(C) In line 2 of claim 3, the recitation of “Formula 2” should be “Formula 1”;
(D) In line 4 of claim 7, the text “DeletedTexts” should be removed;
(E) In line 2 of claim 15, the recitation of “Formula 2” should be “Formula 3”;
(F) In line 12 of claim 17, the recitation of “p1” should be “p4”.
Appropriate correction is required.  Applicant is suggested to careful review the entire submitted disclosure for typographical errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “an angle formed by a curve representing the nickel molar content of the core portion and a curve representing the nickel molar content of the shell portion”.  It is unclear and indefinite as to whether the curve requires just a portion or the entire curve (linear?) is 
Claim 4 recites “the nickel-based lithium metal oxide particle includes a plurality of nickel-based lithium metal oxide particles”.  It is unclear and indefinite as to how a single particle can further include a plurality of the same.  For the purpose of comparison to the prior art it will assumed that a recognition of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (J. Mater. Chem., 2011, 21,10108; cited in IDS).
Regarding claims 1 and 3, Sun discloses a positive electrode active material precursor for a lithium rechargeable battery (Abstract), the precursor comprising: 
5a core portion having a constant molar content of nickel (Ni constant from particle center; Pg. 10110; Fig 3A); and 

10wherein the positive electrode active material precursor includes a nickel-based metal hydroxide particle having a value of 50 % or more of Formula 1 (Fig 3A; R=5.3~, D= 6.3~; 84%): 
[Formula 1]  R1 / (R1+D1)*100%
15wherein, in Formula 1, R1 indicates a radius of the core portion in the nickel-based metal hydroxide particle, and D1 indicates a thickness of the shell portion in the nickel-based metal hydroxide particle (Pg. 10110).

    PNG
    media_image1.png
    587
    769
    media_image1.png
    Greyscale

Regarding claim 2, Sun discloses t20he positive electrode active material precursor of claim 1, wherein the nickel-based metal hydroxide particles an angle formed by a curve representing the nickel molar content of the 58core portion and a curve representing the nickel molar content of the shell portion is in the range of 95.10° to 141.3° (rate of change as measured from Figs 3A and 3B).  

Regarding claim 6, Sun discloses  20       t  

the positive electrode active material precursor of claim 1, wherein the nickel-based metal hydroxide particle 59is a large particle-diameter active material precursor particle having a D50 of 10 to 30 µm (12 microns; Pg. 10110).  
Regarding claim 7, Sun discloses the positive electrode active material precursor of claim 1, wherein an average composition of the nickel-based metal hydroxide particle is represented by the following Chemical Formula 1: 
[Chemical Formula 1] 
Ni1-w1-x1-y1-z1Cow1M1x1M2y1M3z1(OH)2-p1Xp1
10wherein, in Chemical Formula 1, each of M1, M2, and M3 is one element selected from the group consisting of Mn, Al, Mg, Zr, Sn, Ca, Ge, Ga, B, Ti, Mo, Nb, and W (Mn), X is one element selected from the group consisting of F, N, and P, and each of w1, x1, y1, z1, and p1 satisfies an inequality (when y1=0, z1=0, x1=0.1, w1=0.07, and p1=0; Pg. 10110; [Ni0.83Co0.07Mn0.10](OH)2).

10a core portion having a constant molar content of nickel (Ni constant from particle center; Pg. 10110; Fig 3A, 3B); and 
a shell portion surrounding an outer surface of the core portion and having a concentration gradient in which a molar content of nickel gradually decreases in a direction from an interface with the core portion to an outermost portion thereof (Figs 3A, 3B; Pg. 10110-10111), 
15wherein the positive electrode active material precursor includes a nickel-based lithium metal oxide particle having a value of 50 % or more of Formula 3 (Fig 3A, R=5.3~, D= 6.3~; 84% : Fig 3B, R=4~, D=5.5~; 73%): 
[Formula 3] R2 / (R2+D2)*100 %
20wherein, in Formula 3, R2 indicates a radius of the core portion in the nickel-based metal oxide particle, and D2 indicates a thickness of the shell portion in the nickel-based metal oxide particle (Pg. 10110).  
Regarding claim 14, Sun discloses the positive electrode active material of claim 13, wherein an angle formed by a curve representing the nickel molar content of the core portion and a curve representing the nickel molar content of the shell 5portion is in the range of 95.10° to 141.30° (rate of change as measured from Figs 3A and 3B).  
Regarding claim 16, Sun discloses the positive electrode active material of claim 13, wherein the nickel-based lithium metal oxide particle is a large particle-diameter active material particle having a D50 of 10 to 1530 µm (12 microns; Pg. 10110).  
Regarding claim 17, Sun discloses the positive electrode active material of claim 13, wherein an average composition of the nickel-based lithium metal oxide particle 20is represented by the following Formula 4: 
[Chemical Formula 4] Li1+m[Ni1-w4-x4-y4Cow4M1x4M2y4]1-z4M3z4O2-p4Xp4
0.83Co0.07Mn0.10]O2; Pg. 10110).
Regarding claim 19, Sun does not explicitly teach wherein the positive electrode active material has a heat generation amount of 20650 J/g or less. However, the chemical structure of the active material as defined by independent claim 13 is the same as that of the Sun. It has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F2d. 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01. Furthermore, the courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (J. Mater. Chem., 2011, 21, 10108; cited in IDS).
The teachings of Sun as discussed above are herein incorporated.
Regarding claims 4 and 18, Sun discloses the positive electrode active material precursor of claim 1, wherein 10the nickel-based lithium metal oxide particle includes a plurality of nickel- based lithium metal oxide particles (Pg. 10109-10110) but does not explicitly teach a difference in Ni content between the nickel-based metal hydroxide particles is 3% or less.  
However, Sun recognizes the need to maximize the energy density of lithium ion batteries (Pg. 10108) and a skilled artisan would further recognize the homogeneity of the active In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Sun discloses the positive electrode active material of claim 13, wherein a value of Formula 3 is approximately 73% but not greater than or equal to 75%.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claim 13 above, and further in view of Sun et al. (KR 100752703B1, machine translation; hereinafter referred to as Sun ‘703).
The teachings of Sun as discussed above are herein incorporated.
Regarding claim 20, Sun does not explicitly disclose a coating layer configured to surround an outer surface of the shell portion, wherein the coating layer includes at least one of an element of B, Mg, 5Zr, Al, Mn, Co, or a combination thereof, an oxide of the element, an amorphous compound thereof, a lithium ion conductive oxide thereof, and a polymer thereof.
Sun ‘703 teaches a positive active material comprising an inner core, an outer bulk and an outer shell (Abstract) where the outer shell is formed by a coating layer of a differing 

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0212237) disclose a positive electrode active material which includes a core, a buffer layer, and a shell each independently include a lithium nickel-manganese-cobalt base composite metal oxide (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727